Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2022

                                      No. 04-21-00509-CV

                               BEXAR APPRAISAL DISTRICT,
                                       Appellants

                                                 v.

                             LUCIFER LIGHTING COMPANY,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-09696
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        On October 8, 2021, the trial court signed an order denying appellant Bexar Appraisal
District’s plea to the jurisdiction. An appeal from an interlocutory order that denies a plea to the
jurisdiction is an accelerated appeal. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(8); TEX. R.
APP. P. 28.1(a). Therefore, appellant’s notice of appeal was due within twenty days after the
order was signed, which was October 28, 2021. See TEX. R. APP. P. 26.1(b), 28.1(b). However,
appellant did not file its notice of appeal until November 15, 2021. On that same date, appellant
filed in the trial court a Rule 306a Motion to Extend Appellate Timetables. On January 11, 2022,
the trial court denied appellant’s Rule 306a Motion to Extend Appellate Timetables.

         After this court ordered appellant to show cause why this appeal should not be dismissed
for lack of jurisdiction, appellant filed in this court a Motion to Show Cause in which it argued
the trial court erred by denying its Rule 306a motion. We ORDER the Motion to Show Cause
CARRIED WITH THE APPEAL.

    Appellant’s pending motions requesting an extension of time to file its brief are
GRANTED. Appellant’s brief is due no later than May 12, 2022.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court